Opinión disidente del
Juez Asociado Señor Negrón García.
I
Nuestro disentir en este recurso se nutre del siguiente marco conceptual.
Primero, en Puerto Rico rige el principio de que este foro apelativo no intervendrá en la adjudicación de credibilidad efectuada en primera instancia por el juzgador de los hechos.(1) Ese juzgador está en mejor posición para aquila-tar los testimonios vertidos en su presencia y apreciar las expresiones no verbales —gestos, miradas, etc.— no repro-ducidas en una transcripción o exposición narrativa. Sus-tituir determinaciones de hechos resultantes de la obser-vación directa del comportamiento y reacciones de los testigos, por uno derivado de la mera lectura de una trans-cripción o exposición narrativa, “significaría el caos y la destrucción del sistema judicial existente en nuestra jurisdicción”. Pueblo v. Cabán Torres, 117 D.P.R. 645, 648 (1986).
Segundo, si bien en el ámbito civil, de ordinario, nuestra función está auxiliada por determinaciones de hecho ex-presamente formuladas en el dictamen, esa ventaja no *1082existe en lo criminal. (2) En lo penal, frecuentemente el cua-dro fáctico presentado es limitado y el alterarlo conlleva inherentemente un peligro mayor de que cometamos una injusticia producto, más que oficinesco, de la omisión o mala apreciación de uno o varios hechos que, en otras cir-cunstancias, activarían una norma de derecho distinta.
Y tercero, la ausencia de determinaciones de hecho en las apelaciones criminales dificulta y limita más nuestra función apelativa. Ese conocimiento lo obtenemos de la transcripción de evidencia o exposición narrativa. De esta forma, si bien tenemos ante nos la prueba testifical desfi-lada en el juicio, carecemos de determinaciones específicas sobre cuál fue o no la creída. La cuestión es crucial. Si en el curso normal de un juicio criminal se presenta determi-nada prueba conflictiva —producto del directo o del contra-interrogatorio— sin el beneficio de una determinación formal de hechos, como tribunal apelativo, ¿qué versión fáctica debe utilizarse para elaborar el dictamen?
Mientras no se desarrolle otro método más rápido y con-fiable, la fidelidad al principio de no intervención con la apreciación de la prueba y el dictamen final del juzgador —fallo inculpatorio— ha de guiar inicialmente el estudio apelativo de la prueba presentada en instancia.
Y es que en esta etapa, la culpabilidad, como dictamen, está basada en la premisa de que se probó más allá de duda razonable cada uno de los elementos del delito imputado. Corresponde, pues, al apelante demostrar que la prueba desfilada no satisfizo ese quantum requerido. De esta forma, si de la transcripción de evidencia o exposición narrativa surge que hubo alguna prueba conflictiva sobre uno de los elementos del delito, y el apelante no impugna exitosamente la suficiencia de la totalidad de la prueba, en *1083sana lógica decisoria tenemos que presumir que el juzga-dor de los hechos creyó la versión que no derrotaría su fallo de culpabilidad.
Estos principios de adjudicación apelativa racional nos obligan a esbozar una versión de hechos distinta a la con-signada en la opinión mayoritaria: la verdaderamente creída por el tribunal sentenciador. Después de todo hemos resuelto que cuando un testigo se contradice “ lo que se pone en juego es su credibilidad’ y que es £al jurado o al juez de instancia a quien le corresponde resolver el valor de su restante testimonio’ ”. Pueblo v. Cabán Torres, supra, págs. 656-657. Véase Pueblo v. Cruz Negrón, 104 D.P.R. 881 (1976).
hH HH
El 26 de abril de 1988 Luis Pacheco Rivera, en unión a otros guardias de seguridad de la Autoridad de Tierras, prestaba servicios en los predios de la fábrica de jugos Lotus, Barceloneta. Estaba en el portón llevando a cabo unos registros durante la hora de salida de los empleados. El sistema no era diario, sino “sorpresivo”, con el propósito de desalentar y evitar el hurto de latas y herramientas de la fábrica. Un letrero en la entrada notificaba a visitantes y empleados de esa posibilidad.
Aproximadamente a las 6:45 a.m., salió de su horario de trabajo Rosario Igartúa. Éste, en una ocasión anterior, ha-bía sido registrado (T.E., págs. 204 y 206). Se dirigió hacia el portón de salida. En sus manos sujetaba una bolsa de papel estraza. Al acercarse a la caseta de los guardias y advertir el registro, se volteó y comenzó a caminar en dirección opuesta. El guardia Pacheco Rivera se percató de ese cambio abrupto de movimiento. Concluyó que el propó-sito de Rosario Igartúa era notificar del registro a los de-más empleados que todavía estaban en la fábrica. Para evitarlo, el guardia Pacheco Rivera le dijo que no podía *1084virar, sino que tenía que salir. Rosario Igartúa desobedeció esa orden, siguió hacia la parte de atrás de la fábrica y comenzó a correr. A Pacheco Rivera le estuvo muy extraño que éste corriera en esa dirección y lo persiguió hasta un cerro. Mientras huía, Rosario Igartúa sostenía la bolsa en su mano derecha.
Aproximadamente a unos 600 pies (T.E., pág. 32), “antes de llegar al monte casi internándose pues se cansó, yo no se, que se paró y entonces fue cuando yo [Pacheco Rivera] le di alcance y dejó caer una bolsa, la bolsa que llevaba en las manos y ahí fue que lo cogí, cogí la bolsa y lo traje hasta la fábrica.”(3) (Énfasis suplido.) T.E., pág. 17. Pacheco Rivera lo esposó y condujo a la caseta. Allí entregó a su supervisor, Isabelino Torres, la bolsa. Después, éste la examinó y encontró marihuana.
En el contrainterrogatorio, Pacheco Rivera admitió que no vio a Rosario Igartúa cometer ningún delito y que su intervención la basó en que éste había violado las normas administrativas de Lotus. T.E. pág. 43.
HH H-i
Frecuentemente el arresto es la primera fase del proce-dimiento criminal a la que se expone un ciudadano. Su legalidad determinará la validez de los eventos posteriores. Así, la evidencia producto de un registro incidental a un arresto ilegal no es admisible en la causa criminal.
Ante la importancia que conlleva determinar la legali-*1085dad de un arresto, es indispensable definir el concepto y precisar cuándo ocurrió. La Regla 4 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, procedente del Cal. Penal Code Secs. 825-837 (Deering 1983), define el arresto como “el acto de poner a una persona bajo custodia en los casos y del modo que la ley autoriza”. (Énfasis suplido.) Dicha regla también describe la manera en que ha de efectuarse: “se hará por medio de la restricción efectiva de la libertad de la persona o sometiendo a dicha persona a la custodia de un funcionario”. (Énfasis suplido.) Íd.
De la definición y descripción de la Regla 4 de Procedi-miento Criminal, supra, se desprende que para que una intervención propiamente sea un arresto tiene que ponerse a la persona bajo custodia por medio de la restricción efectiva. “Un oficial o una persona privada efectúa un arresto con la captura efectiva de la persona acusada; o anunciando que el acusado está bajo arresto, acompañado de una demostración de fuerza y autoridad, a la que se somete el acusado, implicando que a menos que se someta, será capturado.” (Énfasis y traducción nuestros y escolio omitido.) 1 Wharton’s Criminal Procedure Sec. 51, págs. 273-274 (1989).
Es evidente, pues, que para que se configure láctica-mente un arresto, la Regla 4 de Procedimiento Criminal, supra, exige una restricción efectiva; una orden verbal de detención no es suficiente a menos que sea obedecida. Véanse: Snabb v. State, 683 S.W.2d. 850 (1984); Burkhalter v. State, 642 S.W.2d 231 (1982). Por sí sola, una demostra-ción de fuerza tampoco configura un arresto, ya que bajo este supuesto es imprescindible que la persona se someta.
Recientemente el Tribunal Supremo federal analizó el concepto “arresto” y cuándo ocurre. California, Petitioner v. Hodari D., 59 L.W. 4335 (1991), específicamente señaló que se requiere el uso de fuerza física o, en su ausencia, la su-misión a una aserción de autoridad. Allí unos agentes que transitaban en un vehículo sin rotular notaron a un grupo *1086de jóvenes reunidos cerca de un automóvil rojo. Cuando los jóvenes vieron que el vehículo de los agentes se les acer-caba comenzaron a huir. Al percatarse de lo que ocurría, sin motivo fundado alguno, los agentes emprendieron su persecución. Cuando uno de los agentes casi alcanza al jo-ven Hodari, éste dejó caer un pequeño objeto. El agente lo detuvo y esposó. El objeto abandonado resultó ser una pie-dra de crack. El Tribunal Supremo federal resolvió que la persecución —antes de que Hodari soltara la piedra— no constituyó un arresto ya que, si bien hubo una demostra-ción de fuerza (show of force), Hodari no se sometió a él. Tampoco hubo uso de la fuerza física. Al no haberse confi-gurado un arresto antes de que Hodari arrojara la piedra de crack, ésta resultó ser evidencia abandonada, no ocu-pada en el transcurso de un registro incidental al arresto.
La definición de un arresto según nuestra doctrina vi-gente —y de cuándo ocurre— es compatible con la formu-lada por el más alto foro federal. Desde antes de la Con-vención Constituyente (véanse los Arts. 114 y 115 del Código de Enjuiciamiento Criminal de 1935) ha permane-cido inalterada. Ensancharla acomodaticiamente y adelan-tar una agenda liberal sería un acto no sólo de legislación judicial, sino de injusta alteración histórica.
IV
Lo expuesto explica las razones por las cuales no pode-mos suscribir la opinión mayoritaria. Los hechos creí dos por el tribunal de instancia no configuran un registro incidental al arresto. Sencillamente, cuando Rosario Igartúa dejó caer la bolsa que contenía marihuana no había ocu-rrido un arresto. En esos instantes su libertad aún no ha-bía sido restringida efectivamente; tampoco estaba bajo custodia y ciertamente rehusó obedecer la orden verbal del guardia de seguridad Pacheco Rivera.
*1087En Pueblo v. Ortiz Zayas, 122 D.P.R. 567 (1988), aclara-mos que un objeto se considera abandonado para efectos del Art. II, Sec. 10 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, si la persona renuncia a la expec-tativa de intimidad sobre él. Aquí Rosario Igartúa soltó la bolsa de marihuana para que no se le vinculara con ésta. Renunció a la expectativa de intimidad sobre ella.
En resumen, no puede cuestionarse la validez de la ac-ción del guardia Pacheco Rivera. Éste se encontraba en el descargo legítimo de su trabajo. Sólo pretendía poner en vigor las normas administrativas de la Lotus. ¿Cómo puede la mayoría del Tribunal ignorar esta realidad?
Por ajustarse a derecho, confirmaríamos la sentencia.

(1) Con carácter de excepción, en Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980), reiteramos que la pasión, perjuicio o error manifiesto activan nuestra inter-vención en asuntos de credibilidad.


(2) Para facilitar nuestra función, la disposición final de una moción de supre-sión de evidencia debe hacerse mediante resolución. Pueblo v. Corraliza Collazo, 121 D.P.R. 244 (1988); Pueblo v. Ortiz Zayas, 122 D.P.R. 567 (1988).


(3) Durante el contrainterrogatorio, señaló que primero lo agarró y luego soltó la bolsa. T.E., pág. 38.
Sin embargo, en la Resolución enmendada de 5 de mayo de 1989, el juez que intervino en la vista de supresión de evidencia determinó: “7) Cuando el guardián Pacheco Rivera, quien no lo había perdido de vista e[n njingún momento logró darle alcance, el acusado soltó la bolsa que llevaba en la mano la cual cayó en sus pies siendo recogida por dicho guardián y trasladada hasta la oficina de los guardianes junto con el acusado.” Exhibit I, pág. 2.